    Case 6:21-cr-00036-H-BU Document 47 Filed 08/13/21              Page 1 of 1 PageID 55



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  SANANGELO DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,

                                                             NO. 6:21-CR-036-01-H

ADRIAN VARGAS LADINOS, JR.,
     Defendant.


                   ORDER ACCEPTING RNPORT AND RECOMMENDATION
                      OF TIIE UNITED STATES MAGISTRATE JUDGE
                             CONCER}IING PLEA OF GI,JILTY

          After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the united States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636OXl), the undersigned District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is conect, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          Dated August   15   ,2021.



                                             JAMES       SLEY HENDRIX
                                             LTNITE    STATES DISTRICT JUDGE
